DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 13-15 and 20-25 are pending:
		Claims 13-15 and 20-25 are rejected.
		Claims 13 & 24-25 have been amended.
		Claims 16-19 have been canceled.  
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/26/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 05/26/2021 has been entered.
Response to Amendments
Amendments filed 05/26/2021 and 06/21/2021 have been entered. Amendments to the claims overcome §112a and §102 rejections previously set forth in final Office Action mailed 12/15/2020. 
Amendments have necessitated new grounds of rejection.
Response to Arguments
Arguments filed 05/26/2021 have been entered. Arguments were fully considered. 
On pages 6-8 of Applicant’s arguments, Applicant argues that:
Consistent with the teachings of Applicant's specification and drawings, Applicant amends claims 13, 24, and 25 to recite (emphasis added): 


Claim 24: ...wherein the flared section blends into the inner face of the front wall 
providing a continuous uninterrupted blended surface leading from the inlet passage to the delivery outlets... 

Claim 25: ... wherein the flared section blends into the front wall 
inner face providing a continuous uninterrupted blended surface leading from the inlet passage to the delivery outlets... 

Neither Tandon nor Mardsen teach, suggests, or describe, alone or in combination, the excerpted limitations above. For instance, Tandon and Marsden are limited to dissimilar structures such as those reflected in the excerpted figures below 

	This argument is persuasive in view of amendments. The feature of the “continuous uninterrupted blended surface” is well known in the art taught by Hong (US 2007/0144116), see Fig. 2 of Hong wherein the flared section blends into the inner face of the front wall providing a continuous uninterrupted blended surface therefore claims 13 & 24-25 are obvious over Tandon in view of Hong. Dependent claims are hereby rejected due to dependency from claim 13. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Dependent claim 22 is hereby rejected due to dependency from claim 21. 
Claim 21 recites the limitation "the aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 22 is rejected based on the same reasoning. In interest of advancing prosecution, it is interpreted that the claim requires an aperture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon (USPN 9,016,480) in view of Hong (US 2007/0144116). 
Regarding claim 13, Tandon teaches distributor device (see Fig. 3) (see Entire Abstract) for use with cyclone separator apparatus (“for use with…” is recited as an intended use), the distributor device comprising, (F) a main body having (G) a distribution chamber therein, the main body including (H) a back wall and (I) a front wall which at least in part enclose the distribution chamber, the main body including (J) a peripheral region between the front and back walls, the device comprising (K) or (Fig. 2A, delivery outlet 530 (Fig. 2A, through holes 530) a plurality of delivery outlets arranged in spaced apart relation around the peripheral region, (L) the front wall having an inner face and (M) the back wall having an inner face, the device further including (N) a feed inlet to the distribution chamber in the front wall having (O) a main axis extending in a direction between the front and back walls; the inner face of the back wall including (P) a main face section and (Q) a protrusion which extends from the main face section towards the inner face of the front wall, wherein the feed inlet comprises an inlet passage which includes an outer section which is cylindrical in cross section (see annotated Fig. 3 of cylindrical outer section of (N) feed inlet)  and an inner section which is flared outwardly in cross section from the outer section in the direction of the front wall (see annotated Fig. 3 of flared upper end 400 of (N) feed inlet)., wherein the flared inner section is curved in a trumpet shape (see Fig. 3 of curved flow and trumpet shaped flared section), wherein the flared section blends into the inner face of the front wall providing a surface leading from the inlet passage to the delivery outlets (see Fig. 3), wherein the inner face of the front wall and the inner face of the back wall are substantially parallel in a region of the main face section of the back wall (see annotated Fig. 3).  





Fig. 2A (bottom), Fig. 3 (left) & Fig. 7 (right)
Some features are not clearly depicted in all of the figures. Annotations are provided in each figure to refer to the same embodiment and to clearly show each feature as claimed. 

    PNG
    media_image1.png
    742
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    805
    690
    media_image2.png
    Greyscale














    PNG
    media_image3.png
    509
    479
    media_image3.png
    Greyscale


	In a related field of endeavor, Hong teaches a cyclonic cleaner (see Entire Abstract) comprising a distribution device having a flared inner section that provides a continuous uninterrupted blended surface (see annotated Fig. 2 of continuous uninterrupted blended surface (continuous curve)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flared inner section of Tandon such that the flared inner section provides a continuous uninterrupted blended surface as taught by Hong because said configuration will produce a curved flow (Hong, see Fig. 2) which is a desirable feature in a cyclone apparatus (Tandon, see Fig. 3). 
Annotated Fig. 2

    PNG
    media_image4.png
    515
    625
    media_image4.png
    Greyscale

	Regarding claim 14, Tandon and Hong teach the distributor device according to claim 13, wherein the protrusion has a curved profile (Tandon, the protrusion (also referred to as “the diverter cone” has a curved profile as shown in Fig. 3)  including (i) curved side regions (see annotated Fig. 
	Tandon does not teach that said curved apex region disposed at a position between both the back wall and the front wall and at least partially encircled by the peripheral region.
	Hong teaches that a curved apex region disposed at a position between both the back wall and the front wall (see Fig. 2) and at least partially encircled by the peripheral region (“directs the air towards an inner peripheral surface”) (see ¶43) (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the curved apex region of Tandon by adjusting said position such that the curved apex region is disposed between both the back and front walls and at least partially encircled by peripheral region as taught by Hong because said configuration guides flow towards the inner peripheral surface (Hong, see ¶43) therefore one of ordinary skill in the art would have had a reasonable expectation of success by adjusting said position of the curved apex region. See In re Merck & Co., Inc., 800F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

	Regarding claim 15, Tandon and Hong teach the distributor device according to claim 14, wherein the apex region has a central part which is in line with the main axis of the feed inlet (Tandon, see annotated Fig. 3 of apex region having (S) central part).  

	Regarding claim 24, Tandon teaches (A) & (“cyclone sediment filter”) (see Entire Abstract) a cyclone separator apparatus comprising (B) a support frame, (C) a plurality of cyclone (D) a main axis of the support frame, (E) a delivery line for delivering material to a distributor device or manifold that includes: (F) a main body having (G) a distribution chamber therein, the main body including (H) a back wall and a (I) front wall which at least in part enclose the distribution chamber, the main body including (J) a peripheral region between the front and back walls, the device comprising (K) a plurality of delivery outlets arranged in spaced apart relation around the peripheral region, the (L) front wall having an inner face and (M) a back wall having an inner face, 
	the device further including a feed inlet to the distribution chamber in the front wall having a main axis extending in a direction between the front and back walls; the inner face of the back wall including a main face section and a protrusion which extends from the main face section towards the inner face of the front wall, wherein each cyclone separator being operatively connected to the distributor device or manifold, wherein the feed inlet comprises an inlet passage which includes an outer section which is cylindrical in cross section  (see annotated Fig. 3 of cylindrical outer section of (N) feed inlet) and a flared inner section (see annotated Fig. 3 of flared upper end 400 of (N) feed inlet), comprising a trumpet shape (see Fig. 3 of trumpet shaped flared section), and which is flared outwardly in cross section from the outer section in the direction of the front wall, wherein the flared inner section is curved (see Fig. 3 of curved flow), wherein the flared inner section blends into the inner face of the front wall providing a surface leading from the inlet passage to the delivery outlets (see Fig. 3), and wherein the inner face of the front wall and the inner face of the back wall are substantially parallel in a region of the main face section of the back wall (see annotated Fig. 3).   
	Tandon does not teach that said flared inner section provides a continuous uninterrupted blended surface.
	In a related field of endeavor, Hong teaches a cyclonic cleaner (see Entire Abstract) comprising a distribution device having a flared inner section that provides a continuous 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flared inner section of Tandon such that the flared inner section provides a continuous uninterrupted blended surface as taught by Hong because said configuration will produce a curved flow (Hong, see Fig. 2) which is a desirable feature in a cyclone apparatus (Tandon, see Fig. 3). 

	Regarding claim 25, Tandon teaches distributor device (see Entire Abstract) for use with cyclone separator apparatus (“for use with…” is recited as an intended use), the distributor device comprising:
	(F) a main body having (G) a distribution chamber therein and comprising: (H) a back wall having (M) a back wall inner face; (I) a front wall having (L) a front wall inner face, wherein the back wall and the front wall at least in part enclose the distribution chamber (see annotated Fig. 3 of (H) back wall and (I) front wall enclosing (G) the distribution chamber), and (J) a peripheral region between the front wall and the back wall and comprising a sidewall; (K) or (delivery outlets include vortex openings 410 shown in Fig. 2A) a plurality of delivery outlets positioned adjacent to both the front wall and the back wall (see annotated Fig. 3 of delivery outlets 410 positioned adjacent to both the (I) front wall and (H) back wall) and arranged in spaced apart relation around the peripheral region (Fig. 2A shows delivery outlets 410 spaced around the peripheral region), wherein the delivery outlets are formed in or connected to the side wall (annotated Fig. 3 shows delivery outlets 410 connected to (R) side wall); (N) a feed inlet to the distribution chamber in the front wall having (O) a main axis extending in a direction between the front and back walls (see Fig. 2A and annotated Fig. 3 of delivery outlet 410 defining aperture through peripheral region and extending from the (H) back wall to the (I) front wall), wherein (M) the back wall inner face includes (P) a main face section and 
	Tandon does not teach that said flared inner section provides a continuous uninterrupted blended surface.
	In a related field of endeavor, Hong teaches a cyclonic cleaner (see Entire Abstract) comprising a distribution device having a flared inner section that provides a continuous uninterrupted blended surface (see annotated Fig. 2 of continuous uninterrupted blended surface (continuous curve)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flared inner section of Tandon such that the flared inner section provides a continuous uninterrupted blended surface as taught by Hong because said configuration will produce a curved flow (Hong, see Fig. 2) which is a desirable feature in a cyclone apparatus (Tandon, see Fig. 3). 

Claims 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon (USPN 9,016,480) in view of Hong (US 2007/0144116) and by evidence of Clarke (USPN 6,958,107).
Regarding claim 20, Tandon and Hong teach the distributor device according to claim 13, teaches wherein each delivery outlet has a delivery passageway configured so as the increase discharge speed from the distribution chamber (the delivery outlet of hydrocyclone of Tandon 
In a related field of endeavor, Clarke teaches a hydrocyclone having a tangential inlet to generate a swirling motion and velocity of the component is increased through the hydrocyclone (see Clarke, see C3/L3-7). As both Tandon and Clarke teach cyclonic devices, they are analogous and would operate in a similar manner.

	Regarding claim 23, Tandon and Hong teach the distributor device according to claim 20, wherein adjacent delivery outlets are arranged in close proximity to one another with a junction region therebetween, each junction region having a curved leading edge portion with respect to a direction of flow through the delivery outlets (Tandon, see annotated Fig. 2A of junction regions having a curved portion).  

Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon (USPN 9,016,480) in view of Hong (US 2007/0144116) and further in view of Marsden (US 2015/0257617).
	Regarding claim 21, Tandon and Hong teach the distributor device according to claim 20, wherein each delivery passageway is positioned from an inner end adjacent the distribution chamber towards an outer end (Fig. 2A, of delivery passageway includes through holes 530 and are positioned from an inner end adjacent the distribution chamber towards an outer end)) and defines at least a portion of the aperture that is through the peripheral region and extending from the back wall to the front wall (see Fig. 2A & 3 of delivery outlet 530 or through holes 530 defining an aperture through the (J) peripheral region and extending through the (H) back wall and (I) front wall).
	The combination of references does not teach the delivery passageway is tapered inwardly. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the delivery passageway (vortex tubes) of Tandon with the delivery passageway (frusto-conical tubular portion) of Marsden because the simple substitution of one known vortex tube means with another known frusto-conical tubular portion means is obvious and would result in providing a means for outflow from a respective cyclone body (Marsden, see ¶34) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	Regarding claim 22, Tandon, Hong and Marsden teach the distributor device according to claim 21, wherein the delivery outlets comprise nozzles (Tandon, see Fig. 3 of delivery nozzles 520 (Fig. 3, vortex tubes 520); see C7/L29-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 2004/0250374) teaches a dust collecting apparatus for vacuum cleaner (see Entire Abstract) comprising a flared inner section providing a continuous uninterrupted blended surface (see Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778